         Case 3:18-cv-02791-L Document 19 Filed 01/07/19                 Page 1 of 15 PageID 145


                             In the United States District Court
                             For the Northern District of Texas
                                       Dallas Division

    Sameer Syed, individually and on behalf of
    all others similarly situated,
                                   Plaintiff(s),

    v.                                                        Civil Action No. 3:18-CV-2791

    Beto for Texas, Beto O’Rourke,
    and John Does 1-25,
                             Defendants.




      Defendant Beto O’Rourke’s Motion to Dismiss and Brief in Support
                       and, Subject to That Motion,
        Answer to Plaintiffs’ First Amended Class Action Complaint



            Beto O’Rourke (“O’Rourke”) should not be a party to this matter as, under Texas law, he
is not and cannot be liable for the conduct complained of by Plaintiff. As such, the claims against him
must be dismissed.
            Plaintiff originally sued “Beto for Texas”, a federally registered principal campaign
committee1, alleging that it sent text messages to Plaintiff and a putative class of individuals in
violation of the Telephone Consumer Protection Act (“TCPA”). The lawsuit was filed on October
19, 2018, just over three weeks prior to the 2018 mid-term elections during a period of heightened
publicity towards O’Rourke. After the election, Beto for Texas (“BFT”) moved to dismiss the
complaint under Rule 12(b)(6) due to the failure to plead a viable claim against BFT. Also, as the
election was over, BFT’s reason for existence as an association came to an end.
            In response, Plaintiff sought to amend, and Plaintiff added claims against O’Rourke and 25
“John Does” in addition to BFT. However, in so doing, Plaintiff asserted no new facts that would
give rise to personal liability of O’Rourke, and no factual basis exists to hold O’Rourke personally




1
    See Federal Election Commission Committee ID#C00501197 at fec.gov.

BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                  Page 1 of 15
     Case 3:18-cv-02791-L Document 19 Filed 01/07/19                              Page 2 of 15 PageID 146


liable in this case. Rather, Plaintiff–at times2–lumps all the parties defendant together with the phrase
“Defendants” without differentiating who allegedly did what. At no point in time does Plaintiff
allege any conduct specifically done by O’Rourke, controlled by O’Rourke, or any other theory of
law that would set forth a plausible basis to hold O’Rourke individually liable in this case. Moreover,
Texas law is clear that O’Rourke cannot be held liable for the conduct, if any, of BFT or BFT’s
agents. This failure to state a claim against O’Rourke individually requires that the Court dismiss
his claim.
          In Part I of this pleading, O’Rourke moves to dismiss the claims against him pursuant to
Federal Rule of Civil Procedure 12(b)(6).
          In Part II of this pleading, and in compliance with the Court’s Order on deadline to file a
response to Plaintiffs’ Amended Complaint,3 O’Rourke files an answer subject to that Motion to
Dismiss.
                                      I.
    The Court Should Dismiss the Claims Against O’Rourke Pursuant to
           FRCP 12(b)(6) for Failure to State a Claim Regarding
              O’Rourke’s Liability For the Conduct At Issue

A.        Plaintiffs’ Factual Allegations.
          Plaintiffs’ lawsuit and request for a class action centers around 11 text messages he claims he
received in violation of the TCPA. The allegedly actionable text messages are from the following
people:
          1.      “Natalya” at 512-399-1786;
          2.      “Natalie” at 830-268-0396;
          3.      “Ballard” at 512-640-0189;
          4.      “Jenny” at 817-601-1180;
          5.      “Aaron” at 806-994-4254;
          6.      “Mia” at 830-254-5752;
          7.      “Sara” at 817-809-2549;
          8.      “Cathy” at 361-492-6080;
          9.      “Sharon” at 956-446-0449;
          10.     “Dee” at 830-444-4172; and



2
 Compare Dkt. 11, Amended Class Action Complaint at ¶¶ 28, 31, 31, 39, 53 (referencing actions by “Defendant” or
“Defendant’s volunteers”) with passim (referencing actions by “Defendants”).
3
 Dkt. 16, Electronic Order (“Accordingly, the deadline for Defendants’ to file their response to Plaintiffs’ First Amended
Complaint is 1/7/2019.”).

BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                                   Page 2 of 15
      Case 3:18-cv-02791-L Document 19 Filed 01/07/19                             Page 3 of 15 PageID 147


           11.      “Tracy” at 830-469-4873.4

Each of the individuals allegedly texts the Plaintiff from a separate and their own number–not from
a central calling system, and each of them identifies who they are and that they are with either BFT
or “O’Rourke’s campaign” which is BFT.5
           None of the text messages complained of in Plaintiffs’ Amended Class Action Complaint are
from O’Rourke himself or from anyone who states clearly that they are an agent of O’Rourke
himself. There is no allegation that O’Rourke owns or controls any of the cell numbers from where
the text messages were sent. Nor do any of the text messages indicate that they were made at the
request of O’Rourke, with his permission, or that O’Rourke ratified the text messages.
           O’Rourke denies Plaintiffs’ allegations as set forth below, however, even on Plaintiffs’ own
allegations, the only reasonable inference that could be drawn from the factual allegations to support
Plaintiffs’ claims is that text messages were made on behalf of BFT or by John Does 1-25, not
O’Rourke himself.
B.         BFT is an independent unincorporated nonprofit association and “principal campaign
           committee” that is separate from O’Rourke.

           Federal law requires that every candidate for federal office (other than the nominee for the
office of Vice President) is required to designate in writing a separate political committee to serve
as its “principal campaign committee.”6 That principal campaign committee must file Statements
of Organization and register with the Federal Election Commission.7 The committees are
associations of groups of persons who may raise funds for campaigns and must have its own treasurer
and bank account.8 The legal separateness of the committee and the candidate is an essential and
highly regulated component of federal campaign finance law.9


4
    Dkt. 11, Plaintiffs’ Amended Class Action Complaint, Exhibit B, p. 19-29.
5
    Id.
6
    52 U.S.C. § 30102(e)(1), (e)(3)(A); 52 U.S.C. § 30101 (defining a principal campaign committee).
7
    52 U.S.C. § 30103(a),(b).
8
    52 U.S.C. § 30101(4).
9
 See 52 U.S.C. § 30104(a)(2)(B) (strictly limiting and requiring reporting of any funds given by a candidate to a principal
campaign committee); 52 U.S.C. § 30114 (stating that a contribution to a campaign committee shall not be converted by
any person to personal use).

BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                                    Page 3 of 15
       Case 3:18-cv-02791-L Document 19 Filed 01/07/19                           Page 4 of 15 PageID 148


            BFT is an unincorporated nonprofit association organized and designated as a“principal
campaign committee” to support the election of O’Rourke to the United States Senate in the 2018
elections.10 As reflected in its federal filings, it has a treasurer and its own bank accounts.
C.          Because of the legal separateness, O’Rourke is not liable for the conduct of a principal
            campaign committee that supports his candidacy.

            In the context of claims against a candidate for actions by a campaign organization, the Fifth
Circuit has previously noted that courts must evaluate political campaign committees with the law
governing unincorporated nonprofit associations:
            “The common law has neither applied nor created a separate legal regime to resolve
            disputes concerning the liability of persons affiliated with unincorporated political
            campaign committees; rather, such disputes have been adjudicated by analogical
            extension of the law of unincorporated nonprofit associations. That kind of
            association typically includes such entities as churches, labor unions, and social
            clubs...Political campaign committees typically are not organized and operated in this
            manner because they are usually formed for limited purposes and short durations.
            The typical political campaign committee does not have bylaws; does not create or
            maintain a “membership” roster (assuming that “membership” is even a proper
            concept in the context of a political campaign committee); and does not consult its
            “members” every time the committee incurs a contractual obligation. Accordingly,
            as the instant case illustrates, the law of unincorporated nonprofit associations can
            be less than ideally suited to determine precisely who may be held accountable for the
            contractual debts incurred by an unincorporated campaign committee. Nonetheless,
            it is our task to resolve the instant controversy based on this body of law.”11

The issue in Thornburgh was whether a candidate could be held liable for a services contract entered
into by the campaign. The Fifth Circuit noted that the candidate was not always bound or personally
liable as a matter of law, rather, the plaintiff was required to put forth an evidentiary basis to
demonstrate that the defendant candidate authorized, assented to, or ratified a contract.12
            The relevant holding from Thornburgh is that political campaign committees are analyzed as
nonprofit associations. As such, the result in Thornburgh is no longer good law as Texas subsequently
adopted Chapter 252 of the Texas Business Organization Code which establishes the



10
   See Statement of Organization, FEC Form 1 for “Beto for Texas” filed on March 31, 2017, available at
http://docquery.fec.gov/pdf/726/201703310200085726/201703310200085726.pdf (last accessed on January 7, 2019).
11
     See Karl Rove & Co. v. Thornburgh, 39 F.3d 1273, 1284-85 (5th Cir. 1994).
12
     Id. at 1291.

BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                        Page 4 of 15
      Case 3:18-cv-02791-L Document 19 Filed 01/07/19                             Page 5 of 15 PageID 149


statutory rules for nonprofit associations, which is any unincorporated association.13 Chapter 252
could not be clearer:
          (a)     A nonprofit association is a legal entity separate from its members for the
                  purposes of determining and enforcing rights, duties, and liabilities in
                  contract and tort.
          (b)     A person is not liable for a breach of a nonprofit association’s contract or for
                  a tortious act or omission for which a nonprofit association is liable merely
                  because the person is a member, is authorized to participate in the
                  management of the affairs of the nonprofit association, or is a person
                  considered as a member by the nonprofit association.
          (c)     A tortious act or omission of a member or other person for which a nonprofit
                  association is liable is not imputed to a person merely because the person is
                  a member of the nonprofit association, is authorized to participate in the
                  management of the affairs of the nonprofit association, or is a person
                  considered as a member by the nonprofit association.14

Because, per Thornburg, BFT is evaluated by the law governing unincorporated nonprofit
associations, then Chapter 252 makes clear that O’Rourke is not liable for the torts committed by
BFT or BFT’s agents, regardless of his relationship to BFT.
          Thus, even assuming Plaintiffs’ allegations to be true that someone working for BFT violated
the TCPA, O’Rourke is not liable as a matter of law for that conduct. The only other theories by
which O’Rourke could be liable in this case is (1) if he engaged in the conduct himself that violated
the TCPA; or (2) there was an independent basis separate and apart from BFT to establish agency
of O’Rourke over the alleged tortfeasors. However, Plaintiff has not plead either theory, nor has
Plaintiffs plead any plausible set of acts to hold O’Rourke responsible under either theory. As such,
Plaintiff has failed to state a claim against O’Rourke and the case against him must be dismissed.
 D.       Conclusion
          O’Rourke cannot be liable for the conduct of BFT or BFT’s agents as a matter of law.
Therefore, Plaintiff has failed to state a claim against O’Rourke. O’Rourke respectfully requests that
the Court dismiss the complaint against him and for such other relief to which he is entitled.


13
  See Tex. Bus. Org. Code § 252.001(2), 252.017; see also MT Falkin Invs., L.L.C. v. Chisholm Trail Elk Lodge No.
2659, 400 S.W.3d 658, 665 (Tex. App.–Austin 2013, pet. denied)(noting that Thornburg was decided prior to Texas’s
adoption of Chapter 252/Texas Uniform Unincorporated Nonprofit Associations Act and that the result is inconsistent
with Chapter 252); Vitale & Assocs. v. Lowden, 690 Fed. Appx. 555, 557 n. 4 (9th Cir. 2017)(holding a senator is not liable
for a contract entered into by her campaign and rejecting reliance on Thornburg because Thornburg was before the
UUNAA adopted by Texas).
14
     Tex. Bus. Org. Code § 252.006(a)-(c).

BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                                    Page 5 of 15
      Case 3:18-cv-02791-L Document 19 Filed 01/07/19                   Page 6 of 15 PageID 150


                                                II.
                              Subject to the his Motion to Dismiss,
                                 O’Rourke’s Answer and Denials

            Subject to his Motion to Dismiss and without waiving it, O’Rourke files the following Answer
and Denials in compliance with the Court’s electronic order setting the deadline for responses to
Plaintiffs’ Amended Class Action Complaint.15 Unless expressly admitted by O’Rourke, all
allegations set forth in Plaintiffs’ Amended Class Action Complaint shall be deemed denied.
            For ease of reference, O’Rourke will track the headings and numbering set forth in Plaintiffs’
Amended Class Action Complaint.
                                       Nature of the Action
1.          O’Rourke is without sufficient knowledge as to the basis for Plaintiffs’ claims on behalf of
himself or any other, therefore denies the allegations set forth in paragraph 1 of Plaintiffs’ Amended
Class Action Complaint.
                                      Jurisdiction and Venue
2.          O’Rourke admits the allegations set forth in paragraph 2 of Plaintiffs’ First Amended Class
Action Complaint.
3.          O’Rourke admits the allegations set forth in paragraph 3 of Plaintiffs’ First Amended Class
Action Complaint.
4.          O’Rourke without sufficient knowledge as to which “defendant” Plaintiff alleges maintains
“its” headquarters in Dallas, Texas, and therefore denies the allegations set forth in paragraph 4 of
Plaintiffs’ Amended Class Action Complaint.
                                                 Parties
5.          O’Rourke is without sufficient knowledge as to the allegations in paragraph 5 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
5 of Plaintiffs’ Amended Class Action Complaint.
6.          O’Rourke admits the allegations set forth in paragraph 6 of Plaintiffs’ Amended Class Action
Complaint.
7.          O’Rourke denies the allegations set forth in paragraph 7 of Plaintiffs’ Amended Class Action
Complaint .



15
     Dkt. 16, Electronic Order.

BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                     Page 6 of 15
      Case 3:18-cv-02791-L Document 19 Filed 01/07/19               Page 7 of 15 PageID 151


8.       O’Rourke admits that he is a natural person residing in El Paso, Texas, but otherwise denies
paragraph 8 of Plaintiffs’ Amended Class Action Complaint.
9.       O’Rourke denies the allegations set forth in paragraph 9 of Plaintiffs’ Amended Class Action
Complaint.
10.      O’Rourke admits he is a person as defined by 47 U.S.C. § 153(39) but is without sufficient
knowledge as to the remaining allegations set forth in paragraph 10 of Plaintiffs’ First Amended Class
Action Complaint, and therefore denies the remaining allegations set forth in paragraph 10 of
Plaintiffs’ Amended Class Action Complaint.
11.      O’Rourke denies the allegations set forth in paragraph 11 of Plaintiffs’ Amended Class Action
Complaint.
                                 Class Action Allegations
12.      O’Rourke denies in whole Plaintiffs’ class action allegations, and therefore denies the
allegations set forth in paragraph 12 of Plaintiffs’ Amended Class Action Complaint.
13.      O’Rourke denies the allegations set forth in paragraph 13 of Plaintiffs’ Amended Class Action
Complaint.
14.      O’Rourke denies the allegations set forth in paragraph 14 of Plaintiffs’ Amended Class Action
Complaint.
15.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 15 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
15 of Plaintiffs’ Amended Class Action Complaint.
16.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 16 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
16 of Plaintiffs’ Amended Class Action Complaint.
17.      O’Rourke denies the allegations set forth in paragraph 17 of Plaintiffs’ Amended Class Action
Complaint.
18.      O’Rourke denies the allegations set forth in paragraph 18 of Plaintiffs’ Amended Class Action
Complaint.
19.      O’Rourke denies the allegations set forth in paragraph 19 of Plaintiffs’ Amended Class Action
Complaint.
20.      O’Rourke denies the allegations set forth in paragraph 20 of Plaintiffs’ Amended Class
Action Complaint.


BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                 Page 7 of 15
      Case 3:18-cv-02791-L Document 19 Filed 01/07/19               Page 8 of 15 PageID 152


21-23. Plaintiffs’ First Amended Class Action Complaint is missing these paragraphs and O’Rourke
therefore does not have responses.
24.      O’Rourke denies the allegations set forth in paragraph 24 of Plaintiffs’ Amended Class
Action Complaint.
                                     Factual Allegations
25.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 25 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
25 of Plaintiffs’ Amended Class Action Complaint.
26.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 26 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
26 of Plaintiffs’ Amended Class Action Complaint.
27.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 27 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
27 of Plaintiffs’ Amended Class Action Complaint.
28.      O’Rourke denies the allegations set forth in paragraph 28 of Plaintiffs’ Amended Class
Action Complaint.
29.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 29 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
29 of Plaintiffs’ Amended Class Action Complaint.
30.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 30 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
30 of Plaintiffs’ Amended Class Action Complaint.
31.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 31 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
31 of Plaintiffs’ Amended Class Action Complaint.
32.      O’Rourke denies the allegations set forth in paragraph 32 of Plaintiffs’ Amended Class
Action Complaint.
33.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 33 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
33 of Plaintiffs’ First Amended Class Action Complaint.




BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                 Page 8 of 15
      Case 3:18-cv-02791-L Document 19 Filed 01/07/19               Page 9 of 15 PageID 153


34.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 34 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
34 of Plaintiffs’ Amended Class Action Complaint.
35.      O’Rourke denies the allegations set forth in paragraph 35 of Plaintiffs’ Amended Class Action
Complaint.
36.      O’Rourke denies the allegations set forth in paragraph 36 of Plaintiffs’ Amended Class
Action Complaint.
37.      O’Rourke denies the allegations set forth in paragraph 37 of Plaintiffs’ Amended Class Action
Complaint.
38.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 38 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
38 of Plaintiffs’ Amended Class Action Complaint.
39.      O’Rourke denies the allegations set forth in paragraph 39 of Plaintiffs’ Amended Class
Action Complaint.
40.      O’Rourke denies the allegations set forth in paragraph 40 of Plaintiffs’ Amended Class
Action Complaint.
41.      O’Rourke denies the allegations set forth in paragraph 41 of Plaintiffs’ Amended Class Action
Complaint.
42.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 42 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
42 of Plaintiffs’ Amended Class Action Complaint.
43.      O’Rourke is without sufficient knowledge as to the allegations in paragraph 43 of Plaintiffs’
First Amended Class Action Complaint, and therefore denies the allegations set forth in paragraph
43 of Plaintiffs’ Amended Class Action Complaint.
44.      O’Rourke denies the allegations set forth in paragraph 44 of Plaintiffs’ Amended Class
Action Complaint.
45.      O’Rourke denies the allegations set forth in paragraph 45 of Plaintiffs’ Amended Class
Action Complaint.
46.      O’Rourke denies the allegations set forth in paragraph 46 of Plaintiffs’ Amended Class
Action Complaint.




BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                 Page 9 of 15
  Case 3:18-cv-02791-L Document 19 Filed 01/07/19                 Page 10 of 15 PageID 154


47.    O’Rourke denies the allegations set forth in paragraph 47 of Plaintiffs’ Amended Class
Action Complaint.
48.    O’Rourke denies the allegations set forth in paragraph 48 of Plaintiffs’ Amended Class
Action Complaint.
49.    O’Rourke denies the allegations set forth in paragraph 49 of Plaintiffs’ Amended Class
Action Complaint.
50.    O’Rourke denies the allegations set forth in paragraph 50 of Plaintiffs’ Amended Class
Action Complaint.
51.    O’Rourke denies the allegations set forth in paragraph 51 of Plaintiffs’ Amended Class Action
Complaint.
52.    O’Rourke denies the allegations set forth in paragraph 52 of Plaintiffs’ Amended Class
Action Complaint.
53.    O’Rourke denies the allegations set forth in paragraph 53 of Plaintiffs’ First Amended Class
Action Complaint.
54.    O’Rourke denies the allegations set forth in paragraph 54 of Plaintiffs’ First Amended Class
Action Complaint.
55.    O’Rourke denies the allegations set forth in paragraph 55 of Plaintiffs’ Amended Class Action
Complaint.
56.    O’Rourke denies that he used an automatic telephone dialing system (“ATDS”) and is
without sufficient knowledge regarding the remainder of the allegations set forth in paragraph 56 of
Plaintiffs’ First Amended Class Action Complaint and therefore denies those allegations.
57.    O’Rourke denies that he used a prerecorded message and is without sufficient knowledge
regarding the remainder of the allegations set forth in paragraph 57 of Plaintiffs’ First Amended
Class Action Complaint and therefore denies those allegations.
58.    O’Rourke denies that he used an ATDS and is without sufficient knowledge regarding the
remainder of the allegations set forth in paragraph 58 of Plaintiffs’ First Amended Class Action
Complaint and therefore denies those allegations.
59.    O’Rourke denies that he used a prerecorded message and is without sufficient knowledge
regarding the remainder of the allegations set forth in paragraph 59 of Plaintiffs’ First Amended
Class Action Complaint and therefore denies those allegations.




BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT               Page 10 of 15
  Case 3:18-cv-02791-L Document 19 Filed 01/07/19                 Page 11 of 15 PageID 155


60.    O’Rourke denies the allegations set forth in paragraph 60 of Plaintiffs’ Amended Class
Action Complaint.
61.    O’Rourke denies the allegations set forth in paragraph 61 of Plaintiffs’ Amended Class Action
Complaint.
62.    O’Rourke denies the allegations set forth in paragraph 62 of Plaintiffs’ Amended Class
Action Complaint.
63.    O’Rourke denies the allegations set forth in paragraph 63 of Plaintiffs’ Amended Class
Action Complaint.
64.    O’Rourke denies the allegations set forth in paragraph 64 of Plaintiffs’ Amended Class
Action Complaint.
65.    O’Rourke denies the allegations set forth in paragraph 65 of Plaintiffs’ Amended Class
Action Complaint.
66.    O’Rourke denies the allegations set forth in paragraph 66 of Plaintiffs’ Amended Class
Action Complaint.
67.    O’Rourke denies the allegations set forth in paragraph 67 of Plaintiffs’ Amended Class
Action Complaint.
68.    O’Rourke denies the allegations set forth in paragraph 68 of Plaintiffs’ Amended Class
Action Complaint.
69.    O’Rourke denies the allegations set forth in paragraph 69 of Plaintiffs’ Amended Class
Action Complaint.
70.    O’Rourke denies the allegations set forth in paragraph 70 of Plaintiffs’ Amended Class
Action Complaint.
71.    O’Rourke denies the allegations set forth in paragraph 71 of Plaintiffs’ Amended Class Action
Complaint.
72.    O’Rourke denies the allegations set forth in paragraph 72 of Plaintiffs’ Amended Class
Action Complaint.
73.    O’Rourke denies the allegations set forth in paragraph 73 of Plaintiffs’ Amended Class Action
Complaint.
74.    O’Rourke admits the allegations set forth in paragraph 74 of Plaintiffs’ Amended Class
Action Complaint.




BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT               Page 11 of 15
  Case 3:18-cv-02791-L Document 19 Filed 01/07/19                  Page 12 of 15 PageID 156


75.    O’Rourke denies that he has engaged in any form of “abuse” and therefore denies the
allegations set forth in paragraph 75 of Plaintiffs’ Amended Class Action Complaint.
76.    The FCC’s statements speak for themselves, and paragraph 76 of Plaintiffs’ First Amended
Class Action Complaint therefore requires no response.
77.    To the extent he is included in the phrase “Defendants,” O’Rourke admits the allegations
set forth in paragraph 77 of Plaintiffs’ Amended Class Action Complaint.
78.    O’Rourke denies the allegations set forth in paragraph 78 of Plaintiffs’ Amended Class
Action Complaint.
79.    To the extent he is included in the phrase “Defendants,” O’Rourke admits the allegations
set forth in paragraph 79 of Plaintiffs’ Amended Class Action Complaint.
80.    O’Rourke denies the allegations set forth in paragraph 80 of Plaintiffs’ Amended Class
Action Complaint.
81.    O’Rourke admits that he is a natural person but denies the remaining allegations set forth in
paragraph 81 of Plaintiffs’ Amended Class Action Complaint as he is not, at the time of the filing of
this case against him, running for U.S. Senate in Texas.
82.    O’Rourke denies the allegations set forth in paragraph 82 of Plaintiffs’ Amended Class
Action Complaint.
83.    The allegations set forth in paragraph 83 of Plaintiffs’ First Amended Class Action Complaint
do not specify why O’Rourke would bear any burden of proof and therefore O’Rourke denies the
allegations set forth in paragraph 83 of Plaintiffs’ Amended Class Action Complaint
      Count I - Violations of the Telephone Consumer Protection Act
84.    O’Rourke restates and re-alleges by reference paragraphs 1 through 83 of O’Rourke’s Answer
to Plaintiffs’ First Amended Class Action Complaint.
85.    The cited sections of the TCPA speak for themselves, and paragraph 85 of Plaintiffs’ First
Amended Class Action Complaint therefore requires no response.
86.    The Ninth Circuit’s opinion in Marks v. Crunch San Diego speaks for itself, and paragraph
86 of Plaintiffs’ First Amended Class Action Complaint therefore requires no response.
87.    O’Rourke denies the allegations set forth in paragraph 87 of Plaintiffs’ Amended Class
Action Complaint.
88.    O’Rourke denies the allegations set forth in paragraph 88 of Plaintiffs’ Amended Class
Action Complaint.


BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT               Page 12 of 15
     Case 3:18-cv-02791-L Document 19 Filed 01/07/19               Page 13 of 15 PageID 157


89.     To the extent he is included in the phrase “Defendants,” O’Rourke admits the allegations
set forth in paragraph 89 of Plaintiffs’ Amended Class Action Complaint.
90.     O’Rourke denies the allegations set forth in paragraph 90 of Plaintiffs’ Amended Class
Action Complaint.
91.     O’Rourke denies the allegations set forth in paragraph 91 of Plaintiffs’ Amended Class Action
Complaint.
                                   Affirmative Defenses
1.      O’Rourke is not liable in the capacity in which he is sued. He has no liability for actions
undertaken by BFT or any individual complained of in Plaintiffs’ Amended Class Action Complaint.
O’Rourke asserts the protections of Chapter 252 of the Texas Business Organization Code.
2.      The action against O’Rourke is based on, relates to, or is in response to O’Rourke’s exercise
of free speech, right to petition, or right of association and therefore must be dismissed under the
Texas Citizen Participation Act with attorneys’ fees and sanctions being awarded.
3.      O’Rourke has complied in all respects with any and all obligations that he may have owed to
Plaintiff.
4.      O’Rourke did not use an ATDS to send text messages. While not specifically plead, no agent
or employee of O’Rourke’s used an ATDS to send text messages.
5.      O’Rourke did not use an artificial and/or prerecorded voice to send text messages. While not
specifically plead, no agent or employee of O’Rourke’s used an artificial and/or prerecorded voice
to send text messages.
6.      Plaintiffs’ First Amended Class Action Complaint is barred, in whole or in part, by the
doctrine of laches.
7.      Plaintiffs’ First Amended Class Action Complaint is barred, in whole or in part, by the
doctrine of unclean hands.
8.      Plaintiffs’ First Amended Class Action Complaint is barred, in whole or in part, by the
doctrine of waiver.
9.      Plaintiffs’ First Amended Class Action Complaint is barred, in whole or in part, by one or
more of the respective doctrines of estoppel.
10.     Plaintiff lacks standing to sue O’Rourke.
11.     Plaintiff has not incurred any actual injury or damages.




BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                Page 13 of 15
  Case 3:18-cv-02791-L Document 19 Filed 01/07/19                   Page 14 of 15 PageID 158


12.      Any recovery by Plaintiff of statutory damages violates O’Rourke’s rights to due process of
law under the Fifth and Fourteenth Amendments to the United States Constitution and under the
Texas Constitution.
13.      If Plaintiff has sustained any damages, all such damages were not caused by O’Rourke, but
were caused by the acts or omissions of third-parties over whom O’Rourke has no control.
14.      Plaintiff is not entitled to recovery, in whole or in part, based upon his failure to mitigate
damages. As such, any recovery should be reduced or precluded to the extent of such failure.
15.      O’Rourke did not engage in any knowing or willful conduct toward Plaintiff.
16.      The claim asserted by Plaintiff is not so numerous that joinder of all members of the putative
class is impracticable.
17.      The putative class is not ascertainable.
18.      The claim asserted by Plaintiff does not raise questions of law or fact common to the putative
class.
19.      Neither the claim asserted by Plaintiff nor the defenses available to and asserted by O’Rourke
are typical of those of the putative class.
20.      Neither the named class representatives nor their counsel will fairly and adequately protect
the interests of the putative class.
21.      The claim asserted by Plaintiff does not raise common questions that will predominate or
promote the manageability of this action.
22.      Class treatment is not superior to other available methods for the fair and efficient
adjudication of this action.
23.      O’Rourke reserves the right to assert such other and additional defenses for which discovery
may reveal a factual basis.
24.      The allegations of the First Amended Class Action Complaint are not well-grounded either
in fact or in law, and/or have been asserted for an improper purpose, and O’Rourke reserves the
right to seek an award of attorney’s fees and costs of suit against Plaintiff based thereon.
25.      O’Rourke asserts an affirmative defense that relies upon such defenses as may become legally
available hereunder or become apparent during discovery, including without limitation those
defenses specific to the statutory law and common law of the United States of America which were
available at the time the action was commenced or became available during the pendency of this
proceeding and thereby reserves the right to amend his answer to assert any such defenses.


BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT                 Page 14 of 15
  Case 3:18-cv-02791-L Document 19 Filed 01/07/19                 Page 15 of 15 PageID 159


       Having fully answered Plaintiffs’ First Amended Class Action Complaint, O’Rourke prays
that the Court dismiss Plaintiffs’ First Amended Class Action Complaint with prejudice and award
O’Rourke any other relief the Court deems equitable and just.


                                                     Respectfully submitted,

                                                     /s/ Charla G. Aldous
                                                     Charla G. Aldous
                                                     State Bar. No. 20545235
                                                     caldous@aldouslaw.com
                                                     Brent R. Walker
                                                     State Bar No. 24047053
                                                     bwalker@aldouslaw.com

                                                     Aldous\Walker LLP
                                                     2311 Cedar Springs Rd., Suite 200
                                                     Dallas, TX 75201
                                                     Ph:     (214) 526-5595
                                                     Fax: (214) 526-5525

                                                     Attorneys for Defendant
                                                     Beto O’Rourke


                                           ***
                                  Certificate of Service

         I certifies that the foregoing document was served on all counsel of record via the Court’s
e-filing system on January 7, 2019.

                                                     /s/ Charla G. Aldous
                                                     Charla G. Aldous




BETO O’ROURKE’S ANSWER TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT               Page 15 of 15
